PER CURIAM.
This case is being considered under KRS 21.080.
Motion for an appeal from a judgment of the Nelson Circuit Court directing appellant to pay appellee $150 a month for the maintenance of their children while in the custody of the appellee, and to pay all necessary and reasonable medical expenses incurred in their behalf.
The Court correctly overruled appellant’s demurrer to appellee’s motion to increase the maintenance. Hatcher v. Hatcher, 312 Ky. 568, 228 S.W.2d 461; Franklin v. Franklin, 299 Ky. 426, 185 S.W.2d 696. We further find that under the evidence adduced the amount awarded for maintenance was not excessive.
Wherefore, the motion for an appeal is overruled and the judgment stands affirmed.